UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR REINAT, a/k/a Chico,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:05-cr-00126-2)


Submitted:   March 5, 2010                  Decided:   March 24, 2010


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hector Reinat, Appellant Pro Se. Miller A. Bushong, III, OFFICE
OF THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hector    Reinat   appeals    the   district   court’s   order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm the judgment of the

district court.    See United States v. Reinat, No. 1:05-cr-00126-

2 (S.D. W. Va. July 8, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2